DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on September 14, 2022. Claims 12-14 and 19-20 have been amended, Claims 21 and 22 have been added. 
Currently claims 1-22 are pending with claims 12-22 under consideration and claims 1-11 being withdrawn as being directed to non-elected invention. Claim 12 is independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on September 14, 2022 has been entered.

Response to Amendments
Applicant’s amendments to claims 12-14 and 19-22 are not sufficient to overcome the 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) have been maintained 
Applicant’s amendments to claims 12-14 and 19-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 12-22 has been maintained
Response to Amendments
Applicant’s arguments filed on September 14, 2022 have been considered but are not persuasive.
In the Remarks, on page 9, Applicant’s argument regarding the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, 6th paragraph claim interpretation that the Examiner fails to set forth why the claim limitations supposedly fail to set forth sufficiently definite acts to perform that function. Moreover, the Applicant submits that each of the limitations recited by the Examiner recite sufficient structure, material or acts. For example, the first responder mobile application operates the image capturing device to capture the specific image of the utility damage and automatically determines the location based on the location of the mobile device when the image is captured, and further generates a damage report. The Examiner provides no reasoning whatsoever why that limitation lack sufficient structure, material or acts. Moreover, there is sufficient disclosure of structure, material or acts in the specification of the present application for all four of the Examiner’s purportedly unclear limitations, exemplarily at FIGs. 1-3, ¶¶ [0034]-[0036], and ¶¶ [0042]-[0058].
In response to Applicant’s argument that the Examiner fails to set forth why the limitations supposedly fail to set forth sufficiently definite acts to perform that function, it is noted that the features upon which applicant relies (i.e., the first responder mobile application operates the image capturing device to capture the specific image of the utility damage and automatically determines the location based on the location of the mobile device when the image is captured, and further generates a damage report.) are not part of the rejected limitations. 
As can be seen on page 8-10 of the previous Office Action, it is clearly pointed out that claims 12, 13 and 20 recite “a multi-tenanted intelligent platform (MTIP)”, and “a selective notification module” configured to perform functions are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112 (f), or pre-AIA  35 U.S.C. § 112, sixth paragraph. Here, even though “means for” has not been explicitly recited, claim limitations of “a multi-tenanted intelligent platform (MTIP)”, and “a selective notification module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language. 
Here, Figs. 1-3 describe the “Multi-Tenanted Intelligent Platform (106)” and the “Selective…(109)” are stored in the cloud, and ¶¶ [0034]-[0036] and ¶¶ [50]-[0058] describe their functions, for example, a selective notification module (109) is in communication with and draws on the MTIP (106) to determine which user must be notified based on the location of damage, and the MTIP (106) securely stores the damage information and enables the utility dispatcher to use the central portal (103) to perform damage assessment so the utility may response appropriately. However, none of the paragraphs, as pointed out by the Applicant, defines the structures for each of the MTIP and the selective notification module, such as a multi-tenanted intelligent platform comprising a processor configured to perform the steps of receiving, determining, analyzing…; and a selective notification module comprising a communication network configured to send a notification to the utility users. Simply reciting the claimed function in the specification, while saying nothing about how the computer or processor ensures that those functions are performed, is not a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. See Blackboard, Inc. v. Desire2Learn Inc., 574 F.3d 1371, 1384 (Fed. Cir. 2009) ("The [purported disclosed structure] is essentially a black box that performs a recited function. But how it does so is left undisclosed."). When a claim limitation is recited in purely functional terms, the limitation may invoke the “means-plus-function” clause of 35 U.S.C. § 112, ¶ 6, even though “means for” does not appear in the claim. See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015). In such cases § 112, ¶ 6 may be applicable if the claim terms fail to recite sufficiently definite structure or recite functions without reciting sufficient structure for performing that function. Id. (citing Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed. Cir. 2000)).

In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claimed invention addresses a technical problem, namely how to effectively and reliably gather and disseminate real-time intelligence of a utility damage event…Thus, a technical solution is needed to enable first responders to quickly and reliably identify the utility damage, report that damage, identify the damage, identify the appropriate responders, and dispatch those responders.
 In response to Applicant’s arguments, the Examiner respectfully disagrees. Using a plurality of mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device for data gathering and disseminating real-time information related to a utility damage event are no more than using existing tools for data gathering and data presenting, for example, the Specification does not intend to invent any new mobile device or such component, but only describes the system uses a plurality of mobile devices such as smart phones, tablets etc., to allow fire, police personnel, municipal field workers or utility crewmembers to be part of the solution and provide visual intelligence of damage to utility assets to aid in the repair and outage restoration process (see ¶ 43); sending the utility damage report from the mobile device to the MTIP (see ¶ 48); and the crew can transmit that information via the utility mobile device to the web portal via a MTIP (see ¶ 56).  An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016). Even if the claimed solution may enable the first responders to quickly and reliably identify the utility damage, and provide a faster and improved community relations and customer satisfaction, none of the limitations reflects a implement to the functioning of a computer itself, or another technology or technical field. “The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computer as tools.” FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016). 
    
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that it is believed that the invention recited in the claims improves computerized tracking on damage event, for example, …operate the image capturing device in response to a manual user operation to capture an image of the utility damage event….
 In response to Applicant’s arguments, the Examiner respectfully disagrees. Using an image capturing device to capture an image of the utility damage event is merely adding the word “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976 1982-1983 (2014). Although the invention may improve the ways for quickly report damage and send the GPS-encoded pictures to pinpoint the damage, and enables utilities to restore power faster, is an improvement to the business operation rather than an improvement to the functioning of a computer.  The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d at 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). 

In the Remarks from page 12, Applicant argues that the systems (such as Lagassey) are not teach or suggest a mobile system. Because the claimed invention is mobile, it must address issues not faced by “fixed” systems, such as for example transmitting a GPS location and images.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Lagassey incorporates the reference of Zierden which discloses a mobile or stationary traffic monitoring system for detecting violations of speed limits or other traffic laws by vehicle operators using a digital camera to capture images of the operator/vehicle, and transmitting the captured image and other relevant data to an analysis center (see ¶ 15). However, Applicant’s arguments are moot in view of new ground(s) of rejection by Tofte et al., (US 2021/0192629).


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 12, 13 and 20 recite one or more of “a multi-tenanted intelligent platform (MTIP)”, and “a selective notification module” configured to perform functions are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “a multi-tenanted intelligent platform (MTIP)”, and “a selective notification module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “operate the image capturing device…and generate a first responder damage report”, “determine a priority for the first responder damage report”, “view and manage first responder damage reports in multiple formats” and “determine which of the plurality of utility tenants the first responder can access via the central web portal…, select which of the utility mobile devices are to receive, forwarding the first responder damage report to the selected utility mobile devices, providing contextual notification based on geo-location both of the damage report and of the utility field personnel or their dispatch location, analyzes the captured image to determine a severity of the damage, analyzes the captured image to determine if a primary power line is damaged, assigns a high priority, receives the first responder damage report and transmits the first responder damage report…” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 12-13 includes language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “a multi-tenanted intelligent platform (MTIP) configured to determine a priority for the first responder damage report, analyzes the captured image to determine a severity of the damage, analyzes the captured image to determine if a primary power line is damaged, assigns a high priority, receives the first responder damage report and transmits the first responder damage report…” are directed to a specified function for determining, analyzing, assigning, receiving and transmitting, and thus the functions are indefinite; 2) “a selective notification module [] determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report…, select which of the utility mobile device to receive the first responder damage report, and providing contextual notification” are directed to specified functions for determining which of the plurality of utility tenants, select which of the utility mobile device and providing contextual notification, and thus the functions are indefinite.
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 13-22 are also rejected for the same reason as each depends on the rejected claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 12-22 are directed to a system comprising a first responder mobile devices, a GPS, and an image capturing device, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Claim 12 recites “a plurality of first responder mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device, wherein the first responder mobile device comprises a smart phone or tablet that moves between geographic locations and the GPS determines a current geographic location of the first responder mobile device, said first responder mobile application configured to operate the image capturing device in response to a manual user operation to capture an image of the utility damage event and automatically determine a damage event geographic location from the current geographic location of the first responder mobile device determined by the GPS when the image is captured, said first responder mobile application presenting to the user damage types and identifying the damage event with a damage type selected by the user, wherein said first responder mobile application further configured to generate a first responder damage report of the utility damage event that includes the captured image, the user-selected damage type and the damage event geographic location and transmit the first responder damage report.” The limitations, as described, are processes that capture images at a damage event location, generate a first responder damage report of the utility damage event, and transmit the first responder damage report, which add insignificant extra-solution activity to the judicial exception in the form of data-gathering using the responder mobile devices. (Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))). 
Claim 12 further recites the limitations of “a multi-tenanted intelligent platform (MTIP) configured to receive the first transponder damage report from the first responder mobile device, assigning appropriate repair personnel based on relevant skills and proximity to the geographic locations of the utility damage event, and automatically determine a priority for the first responder damage report by pattern-matching, relevance analysis and image processing of the captured image.” The limitations, as drafted, is a process that, under its broadest reasonable interpretation (BRI) and assuming the “MTIP” as computer components (e.g., processor), covers performance of the limitations in the mind but for the recitation of generic computer components and the term “automatically”. That is, other than reciting “a multi-tenanted intelligent platform” and the term “automatically”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “a multi-tenanted intelligent platform” and the term “automatically” language, the claim encompasses the user manually receive the first responder damage report and determine a priority for the first responder damage report by observation, evaluation and judgment based on the pattern-matching, relevance analysis and image processing of the captured image. (Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)). As such, claim 12 falls within the mental processes grouping.
Claim 13 recites the limitations of “a central web portal for a plurality of utility tenants to view and manage first responder damage reports at different location….allowing the utility tenant and their admin(s) to manage users, privileges and notification rules and jurisdictions.” The limitations, as drafted, are nothing more than providing a user interface with the capability that allows a user to perform administrative tasks in a generic computer. (The interface prompts a borrower to enter personal information, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695). The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. 
Claim 13 further recites the limitations of “receive and display first responder damage reports; determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report based on report location and damage type, select which of the utility mobile devices are to receive the first responder damager report, and forwarding the first responder damager report to the selected utility mobile devices.” 
Claim 14 recites the limitations of “providing contextual notification based on geo-location both of the damage report and of the utility field personnel or their dispatch location.”
Claim 15 recites the limitation of “analyzes the captured image to determine a severity of the damage.”
Claim 16 recites the limitations of “analyzes the captured image to determine if a primary power line is damaged, and assigns a high priority to the first responder damage report if the primary power line is damage.”
Claim 17 recites the limitations of “analyzes the captured image based on the damage type.”
Claim 18 recites the limitations of “receives the first responder damage report directly from the first responder mobile device, and transmits the first responder damage report directly to the selected utility crew mobile devices.”
Claim 19 recites the limitations of “provides the damage report to one of a plurality of different types of utility crews…” and
Claim 20 recites the limitations of “transmit images and metadata from first responder damage report directly to relevant utility users including utility crews and/or local crew supervisors.”
Claim 21 recites the limitations of “transmit geo-coded damage imaging and event meta-data to said MTIP.”
Claim 22 recites the limitations of “transmitting notifications to relevant utility users via a web portal.”
As discussed above, the “receive and display” steps in claim 13 and the “receive and the transmit[ting]” steps in claims 18 and 20-23 are merely add insignificant extra-solution activities (i.e., post-solution activities) to the judicial exception in the form of data-gathering and data-transmitting using the utility crew mobile devices. (Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).
With respect to the other steps in claims 13-17, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “MTIP” (assumed to be computer components) and the term “dynamically”. That is, other than reciting the “MTIP” and the term “dynamically”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “MTIP” and the term “dynamically” language, the claims encompass the user manually perform the steps by observation, evaluation and judgment. (Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1740 (Fed. Cir. 2017)). As such, claims 13-20 also fall within the mental processes grouping.
Under the 2019 Guidance, the claims fall within the “mental processes” grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis is proceeded to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 12 recites a plurality of first responder mobile devices (e.g., smartphones) each including a Global Position System (GPS) and an image capturing device for capturing image and transmitting damage report. The plurality of first responder mobile devices are directed to insignificant extra-solution activity for data gathering. See MPEP 2106.05(g). Claim 12 further recites the system comprising: “a multi-tenanted intelligent platform (MTIP)” configured to receive [data] from the first responder mobile device and “automatically” determine a priority, claim 13 recites “a central web portal” (user interface) for a plurality of utility tenants to view and manage first responder damage reports, “utility crew mobile devices” having a utility crew mobile application configured to receive and display first responder damage reports. These additional elements, when considered individually and as an ordered combination, and assuming the recite MTIP is “a computer” for performing the steps, the additional elements are recited at a high level of generality, at best, the MTIP is invoked as a tool for receiving the first responder damage report from the first responder mobile device, and transmitting the first responder damage report to the utility crew mobile device. Thus, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, none of these limitations in the claims reflects an improvement to the functioning of a computer itself or another technological field, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis is proceeding to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
claim 12 recites a plurality of first responder mobile devices (e.g., smartphones) each including a Global Position System (GPS) and an image capturing device for capturing image and transmitting damage report. The plurality of first responder mobile devices are directed to insignificant extra-solution activity for data gathering. See MPEP 2106.05(g). Claim 12 further recites the system comprising: “a multi-tenanted intelligent platform (MTIP)” configured to receive [data] from the first responder mobile device and “automatically” determine a priority, claim 13 recites “a central web portal” (user interface) for a plurality of utility tenants to view and manage first responder damage reports, “utility crew mobile devices” having a utility crew mobile application configured to receive and display first responder damage reports. These additional elements, when considered individually and as an ordered combination, and assuming the recite MTIP is “a computer” for performing the steps, the additional elements are recited at a high level of generality, at best, the MTIP is invoked as a tool for receiving the first responder damage report from the first responder mobile device, and transmitting the first responder damage report to the utility crew mobile device. However, functions of receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al., (US 2021/0192629, hereinafter: Tofte), and in view of Nonaka et al., (US 2018/0189750, hereinafter: Nonaka), and further in view of Podgurny et al., (US 2012/0089493, hereinafter: Podgurny).

Regarding claim 12, Tofte discloses a system for gathering and disseminating real-time visual intelligence of a utility damage event, the system comprising: 
a plurality of first responder mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device (see Fig. 1, # 102.1-.N; ¶ 17, ¶ 41, ¶ 48, ¶ 53), wherein the first responder mobile device comprises a smart phone or tablet that moves between geographic locations and the GPS determines a current geographic location of the first responder mobile device (see ¶ 30, ¶ 49, ¶ 62), said first responder mobile application configured to operate the image capturing device in response to a manual user operation to capture an image of the utility damage event and automatically determine a damage event geographic location from the current geographic location of the first responder mobile device determined by the GPS when the image is captured, said first responder mobile application presenting to the user damage types and identifying the damage event with a damage type selected by the user (see ¶ 32-33, ¶ 44, ¶ 53-54, ¶ 70), wherein said first responder mobile application further configured to generate a first responder damage report of the utility damage event that includes the captured image, the user-selected damage type and the damage event geographic location and transmit the first responder damage report (see ¶ 53, ¶ 104, ¶ 109, ¶ 134, ¶ 139); and 
a multi-tenanted intelligent platform (MTIP) configured to receive the first responder damage report from the first responder mobile device (see ¶ 28, ¶ 32, ¶ 44, ¶ 139, ¶ 172),  
Tofte discloses analyzing the images to determine a severity level associated with a disaster situation that has been caused by the occurrence of a catastrophe (see ¶ 103).
Tofte does not explicitly disclose the following limitations; however, Nonaka in an analogous art for damage analysis discloses 
automatically determine a priority for the first responder damage report by pattern-matching, relevance analysis and image processing of the captured image (see Abstract; ¶ 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tofte to include the teaching of Nonaka in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of resource management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Tofte discloses dispatching one or more UAVs to the scene where property has been damaged due to a catastrophe (see ¶ 141, ¶ 223).
Tofte and Nonaka do not explicitly disclose the following limitations; however, Podgurny in an analogous for event response management discloses 
assign appropriate repair personnel based on relevant skills and proximity to the geographic locations of the utility damage event based on the first responder damage report (see ¶ 76-77, ¶ 237-240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tofte and in view of Nonaka to include the teaching of Podgurny in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Tofte discloses the system of claim 12, further comprising: 
a central web portal for a plurality of utility tenants to view and manage first responder damage reports at different geographic locations in multiple formats including map-based views, event management list views and an administrative capability allowing the utility tenant and their admin(s) to manage users, privileges and notification rules and jurisdictions (see ¶ 84, ¶ 126, ¶ 134, ¶ 139-141, ¶ 159, ¶ 203); 
utility crew mobile devices each having a utility crew mobile application configured to receive and display first responder damage reports as one of the plurality of utility tenants via the central web portal (see ¶ 24, ¶ 28, ¶ 44 ¶ 140, ¶ 155, ¶ 178 and ¶ 201); and 
a selective notification module in communication with the MTIP to dynamically determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report based on report geographic location and the user-selected damage type (see ¶ 66, ¶ 179-180, ¶ 233, ¶ 241 and claim 22), and select which of the utility mobile devices are to receive the first responder damage report, said selective notification module further forwarding the first responder damage report to the selected utility mobile devices (see ¶ 55,  ¶ 63, ¶ 114, ¶ 118, ¶  140, ¶ 237, ¶ 255, and claim 4).  

Regarding claim 14, Tofte discloses the system of claim 13, said selective notification module further providing contextual notification based on the geographic location both of the first responder damage report and a geographic location of the utility field personnel or their dispatch location (see ¶ 114, ¶ 203, ¶ 254-255, ¶ 258).  

Regarding claim 15, Tofte discloses the system of claim 12, wherein said MTIP analyzes the captured image to determine a severity of the damage (see ¶ 65, ¶ 76, ¶ 81, ¶ 93, ¶ 103-108, ¶ 180-184, ¶ 235). 
 
Regarding claim 16, Tofte does not explicitly disclose the following limitations; however, Nonaka discloses the system of claim 15, wherein said MTIP analyzes the captured image to determine if a primary power line is damaged, and assigns a high priority to the first responder damage report if the primary power line is damage (see ¶ 8-10, ¶ 22, ¶ 32, ¶ 42, ¶ 78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tofte to include the teaching of Nonaka in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of resource management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Tofte discloses the system of claim 12, wherein the first responder damage report includes a damage type for the utility damage event, and wherein said MTIP analyzes the captured image based on the damage type to determine if a severity of the damage (see ¶ 179-181, ¶ 184-185, ¶ 224-225).  

Regarding claim 18, Tofte discloses the system of claim 13, wherein the MTIP receives the first responder damage report directly from the first responder mobile device, and transmits the first responder damage report directly to the selected utility crew mobile devices (see ¶ 6-7, ¶ 17, ¶ 24, ¶ 53, ¶ 88, ¶ 90, ¶ 104-105, ¶   and ¶ 237 ).

Regarding claim 20, Tofte, discloses the system of claim 13, wherein said selective notification module is configured to transmit images and metadata from the first responder damage report directly to relevant utility users including utility crews and/or local crew supervisors (see ¶ 6-7, ¶ 92-93, ¶ 39-40).  

Regarding claim 21, Tofte discloses the system of claim 13, said plurality of first responder mobile devices configured to transmit geo-coded damage imaging and event meta-data to said MTIP (see ¶ 23-24, ¶ 44, ¶ 53, ¶ 92-93, ¶ 138, ¶ 219).

Regarding claim 22, Tofte discloses the system of claim 13, said MTIP transmitting notifications to relevant utility users via a web portal (see ¶ 101, ¶ 106, ¶ 140, ¶ 195-198, ¶ 227).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tofte and in view of Nonaka and Podgurny as applied to claims 12-18 and 20-22, and further in view of D’amelia, (US 2015/0317588).

Regarding claim 19, Tofte, Nonaka and Podgurny do not explicitly disclose the following limitations; however, D’amelia in an analogous art of manage environmental event services discloses the system of claim 12, wherein the MTIP provides the first responder damage report to one of a plurality of different types of utility crews based on the user-selected damage type (see ¶ 33, ¶ 39-40, ¶ 395-397). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tofte and in view of Nonaka and Podgurny to include the teaching of D’amelia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific job assignment solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waddell et al., (US 2015/0046194) discloses a method and system for evaluating catastrophe areas based on photo data to construct a virtual map in real time corresponding to an afflicted area.  
Patel et al., (US 9824397 B1) discloses a method for analyzing damage to insured property by receiving images of a scene from a mobile device of a user, analyzing the images to create a holistic view of the scene and comparing the dimensions to determine the extent of damage to the property.
Howe et al., (US 2017/00270650) discloses a system for assessing a property damage claim uses an imaging device to capture images of a property that has reportedly been damaged by an incident.
“Rapid Building Damage Assessment System using Mobil Phone Technology”, by Cimellaro et al., Department of Civil and Environmental Engineering, University of California Berkeley Davis Hall, Berkeley, CA USA. Earthquake Engineering and Engineering Vibration, Vol. 13, No. 3, September 2014. 
“An Analysis of Geospatial Technologies for Risk and Natural Disaster Management”, Manfre et al., ISPRS Int. J. Geo-Inf. 2012, 1, 166-185.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624